Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “wherein the coating composition is coated on a steel surface” of claim 7 is confusing since it is unclear as to claimed invention, i.e., the coating composition or the coated steel surface.  Also, he recited “coating composition” should be “the polymer coating composition” in view of the amended claim 1 since consistency would be needed.
The recited “wherein the polymer coating composition is self-healing” of claim 8 is confusing since the polymer coating composition would be a liquid/suspension comprising vinyl acrylate (i.e., a liquid having a melting point of about -82oC with CAS. No. 2177-19-6).  Thus, the self-healing polymer coating composition in a form of the liquid/suspension would not make sense.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1 in view of Roberts et al. (US 10,693,188) and CN 106810993 A, and further in view of IN1539/MUM/2012 and WO 2013/083293 A1.
EP teaches corrosion inhibiting pigments comprising nanoreservoirs (i.e. nanoscale reservoirs) comprising corrosion inhibitor having a polymer or polyelectrolyte shell which is sensitive to a specific trigger and capable to release said inhibitor after action of said trigger in abstract in which active corrosion protection of metallic products and structures and an anti-corrosive coating with self-healing properties are further taught.
EP teaches poly(allyl amine) (i.e. polyelectrolyte) and (mercapto)benzotriazole as well as carbon nanotubes in [0011], [0015] and [0019]. The [0011] teaches that the nanoparticles may be hollow or porous permitting the corrosion inhibitor incorporated in the cavity or pores thereof.  A court held that very limited choice is anticipation and thus utilization of the hollow or porous carbon nanotubes would make claim obvious.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  Note that the carbon nanotubes have many pores comprising hexa-carbon atoms (i.e. mesoporous carbon nanocontainer) inherently.
EP further teaches the use of benzotriazole in [0033].
Although examples of EP do not teach utilization of the carbon nanotubes, utilization of the carbon nanotubes taught in [0011] in the example would make claim obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
The recited pore diameters between 2 nm and 50 nm are well-known for mesoporous structures in the art.
Roberts et al. teach a mesoporous carbon having an average pore diameter of 13.7 nm at col. 14, lines 50-52.
Thus, utilization of the carbon nanotubes in EP having the instant pore diameter would have been obvious since the carbon nanotubes and mesoporous structure having such pore diameters are known in the art as taught by Roberts et al. 
The instant claim 9 further recites poly(allyl amine) hydrochloride and a method of obtaining the corrosion inhibiting pigments over EP.  
The poly(allyl amine) hydrochloride is known salt form of polyelectrolyte for the poly(allyl amine) taught by EP.
Applicant had stated that CN teaches micron-scale mesoporous having the pores comprising an organic corrosion inhibitor (e.g. benzotriazole) which is further coated with polyelectrolytes including polyallylamine hydrochloride in the response to the Austrian Patent Office on June17, 2019 which was submitted to USPTO.
Thus, utilization of the functionally equivalent polyelectrolytes (i.e., polyallylamine hydrochloride) of CN in EP having the instant pore diameter taught by Roberts et al. would have been also obvious since the carbon nanotubes and mesoporous structure having such pore size and polyallylamine hydrochloride as the polyelectrolytes, respectively, are known in the art as taught by Roberts et al. and CN.
WO teaches the following steps in example 1.
1. Mixing a dispersion of powder in an aqueous solution and a solution of a
corrosion inhibitor in a reaction vessel.
2. The reaction vessel is evacuated using a vacuum pump.
3. The solution is centrifuged to remove excess corrosion inhibitor and dried.
Example 4 further teaches mixing the product of the example 1 with a polymer (polyamic acid solution).
Thus, the difference between the instant processing steps and that of WO would be further sonication of dispersion of powder in an aqueous solution, degassing (i.e. pre-degassing) of the dispersion of powder in an aqueous solution and the solution of a corrosion inhibitor before mixing and washing with water.
The sonication is one of the well-known methods in the art for obtaining well dispersed particle as taught by example 1 of IN in which ultrasonication is taught.
WO teaches the degassing the mixture which would imply that the dispersion of powder in an aqueous solution and the solution of a corrosion inhibitor before mixing comprise gas components.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention to utilize the functionally equivalent organic corrosion inhibitor (i.e., benzotriazole) and polyelectrolytes (i.e., polyallylamine hydrochloride) of CN having the instant pore diameter taught by Roberts et al. in EP since the recited pore diameters between 2 nm and 50 nm are well-known for mesoporous structures in the art as taught by Roberts et al. and further to utilize the ultrasonication for the dispersion of powder taught by IN in an aqueous solution of EP and degassing thereof since the ultrasonication would be expected to release air entrapped in pores of the powder and further to degas the solution of a corrosion inhibitor before mixing since WO teaches the degassing the mixture which would imply that the dispersion of powder in an aqueous solution and the solution of a corrosion inhibitor before mixing comprise gas components and thus the pre-degassing would be considered an obvious modification and further utilization the water in order to remove free corrosion inhibitor after the centrifuging would be also well-known purification method in chemistry absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  

Applicant asserts that EP does not teach mesoporous carbon containers, but a mesoporous material is a nanoporous material containing pores with diameter between 2 and 50 nm according to IUPAC nomenclature which is stated in the instant specification as well.  EP teaches nanoreservoirs and nanocontainers including the carbon nanotubes in [0011] which would be the recited mesoporous carbon containers contrary to the assertion. 
Applicant further asserts that WO does not teach mesoporous carbon containers, but WO is cited to show a method of mixing and drying thereof, not to show mesoporous carbon containers which are taught by EP.

Claims 1-3, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1 in view of Roberts et al. (US 10,693,188), and further in view of English abstract of WO 2018/029051 A1 (February 15, 2018) and/or Kangas (US 2009/0227946 A1).
EP is discussed above in detail.
EP further teaches a composition comprising the corrosion inhibiting pigments and primers in [0024].
The instant claim 1 further recites vinyl acrylate over the primers of EP.
English abstract of WO teaches various polymers including vinyl acrylate as the primer in the section of “Polymers”.  Kangas teaches vinyl acrylate as a primer in [0046].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the carbon nanotubes having pores with diameters of 13.7 nm taught by Roberts et al. in EP for obtaining the corrosion inhibitor further coated with layers polyelectrolytes since EP teaches such modifications and since Roberts et al. teach a mesoporous carbon having an average por diameter of 13.7 nm, and further to utilize the art well-known vinyl acrylate taught by WO or Kangas as the primer in EP thereof since EP further teaches a composition comprising the corrosion inhibiting pigments and primers absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  
The above modified composition of EP would be expected to have the recited self-healing property of claim 8 as we since the same components are utilized.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1832629 A1 in view of Roberts et al. (US 10,693,188), and further in view of English abstract of WO 2018/029051 A1 (February 15, 2018) or Kangas (US 2009/0227946 A1) as applied to claims 1-3, 7, 8 and 11 above, and further in view of Balachandra et al. (US 9,227,274).
The instant claim 4 and 12 further recite poly(allyl amine) hydrochloride over EP.
The poly(allyl amine) hydrochloride is known salt form of polyelectrolyte for the poly(allyl amine) as taught by col. 5, lines 29-32 of Balachandra et al.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the poly(allyl amine) hydrochloride of Balachandra et al in EP. Roberts et al., WO and/or Kangas thereof since EP teaches poly(allyl amine) and polyelectrolyte and since the poly(allyl amine) hydrochloride is known salt form of polyelectrolyte for the poly(allyl amine) as taught by Balachandra et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 31, 2022                                                     /TAE H YOON/                                                                                        Primary Examiner, Art Unit 1762